Mayes, J.,
delivered the opinion of the court.
The only assignment of error which we deem it necessary to notice is that which brings into review the action of the circuit judge in refusing the peremptory instruction asked for appellant in the trial of the cause in the court below. There can be no dispute as to the proposition contended for by appellee that the railroad company cannot excuse itself from liability by any contract which it may enter into with a lessee, where damage is done by the negligence of the lessee in the management and conduct of the railroad and its affairs. But this rule of law has no application to this case. The damage done Mrs. Lucas was not caused by the negligence or the mismanagement of the railroad or the railroad company’s affairs, either by ..itself or by any attempted lessee. The damage suffered by Mrs. Lucas was inflicted by the agents, servants or employes of the circus company, engaged alone in performing a service for the circus company which was peculiarly its own business. They were not employes, agents or servants -of the railroad company, nor were they engaged in any way in the management, control or operation of the railroad at the time the injury was inflicted. The railroad company had nothing to do with the business which took Mrs. Lucas to the depot. The business which took her there was a purely private business between herself and the circus people. She had gone to a place not intended for passengers, and where there was no necessity for her to be in so far as she had any business with the railroad company or the circus. The railroad company was in no way connected with her business at the depot, and none of its representatives were shown to have any knowledge of it. The injury was not occasioned by any act or omission on the part of any agent, servant or employe of the railroad company, nor by the failure on the part of the railroad company to discharge every duty that it owed to her. She went to the depot in safety, she proceeded upon the platform in perfect safety, the *428damage is not shown to have been occasioned by the operations of the trains in any way, and in fact at the time the damage occurred, so far as the testimony shows, it seems that the cars .of the circus company were standing without motion on the track of the railroad company. The most that can be said of Mrs. Lucas’ relation to the railroad company is that she was a mere licensee. The railroad company was under no obligation to her except to do her no willful wrong; and, since there was no duty or obligation resting upon the railroad company to her, there could have been no negligence or breach of duty on its part towards her. The railroad company had not assumed to unload the cars for the circus. It was under no duty to act for the cireusdn this, and having provided a safe approach for Mrs. Luci'S, and she having been injured by the- act of ihe agents, servants and employes of the circus company alone, there can be no responsibility on the part of the railroad company for this injury.
If liability existed anywhere, it is on the part of the circus company and not the railroad company. If a merchant receive a car load of freight, and the railroad company transport it to its destination and place it upon a side track for the purpose of being unloaded, and the merchant should send his agents, servants or employes to the depot for the purpose of unloading this car, and they should negligently injure a party, it certainly would not be contended that the party so injured by the negligent act of the servant or employe of the merchant could hold the railroad company liable. The railroad company was under no duty -to unload these cars, and in unloading the cars the agents, servants and employes of the circus company were in no way acting for the railroad company, and it cannot be held liable. A railroad company is not liable for every injury which may be sustained on its property. It is only liable in cases where the injury occurs by some negligent act of an agent, employe or servant of the railroad company, or in the case where it has *429failed in some duty which it owes as a railroad to the public. It is not required that a railroad company shall guaranty that shippers over its road in'unloading their freight will handle it in such a way as to produce no injury to any one; and if a shipper' in unloading freight which has been consigned to him, through the negligence of his servants, agents or employes, injures a party, it is his own liability, and not that of the railroad company.

Let the case be reversed and remanded.